Citation Nr: 1042077	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  03-17 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for 
arthritis of the left ankle.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to July 1977.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision entered in August 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which, in pertinent part, denied service 
connection for a left ankle disability.  In November 2005, the RO 
granted service connection for left ankle arthritis and evaluated 
it as 10 percent disabling, effective November 15, 2001.  

On appeal in April 2008, the Board remanded the case for 
additional development, to include referring the case to the 
Director of the Compensation and Pension Service (CPS) for 
consideration of an extraschedular evaluation.


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's left 
ankle arthritis is manifested by dorsiflexion to 20 degrees, 
plantar flexion to 30 degrees at worst, weakness and fatigability 
following repetitive movement, X-ray evidence of arthritis, and 
complaints of pain.  There was no evidence of ankylosis or marked 
limitation of motion.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent 
for left ankle arthritis have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1-4.7, 
4.10, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5271 (2010).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

This appeal arises from the Veteran's disagreement with the 
initial evaluation following the grant of service connection for 
left ankle arthritis.  Once service connection is granted the 
claim is substantiated, additional notice is not required, and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  No additional discussion of the duty to 
notify is therefore required.

VA also has a duty to assist the Veteran in the development of 
the claim, which is not abrogated by the granting of service 
connection.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO has obtained VA treatment 
records and private treatment records, and has afforded the 
Veteran two VA examinations.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the appellant's claims file; and the appellant 
has not contended otherwise.

II.  Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in the 
disability rating is at issue, the present level of disability is 
of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Separate ratings may be assigned for separate periods of 
time based on the facts found, however.  This practice is known 
as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-
127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  38 U.S.C.A. 
§ 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the 
degree of disability should be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  Where there is a question as to which of two 
evaluations shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the criteria 
required for that evaluation.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Disability evaluations are determined by the application of the 
facts presented to VA's Schedule for Rating Disabilities (Rating 
Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained 
in the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and the residual conditions in civilian occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

The Veteran's service-connected left ankle arthritis was 
evaluated as 10 percent disabling under Diagnostic Codes 5010-
5271.

Moderate limitation of motion of an ankle warrants a 10 percent 
evaluation.  A 20 percent evaluation requires marked limitation 
of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  The average 
normal range of motion of the ankle is from 20 degrees of 
dorsiflexion to 45 degrees of plantar flexion.  38 C.F.R. § 4.71, 
Plate II.  An evaluation of the extent of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional abilities.  
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202, 204-06 (1995).

Upon VA examination in March 2004, the Veteran complained of pain 
and swelling since injuring his left ankle during service.  He 
described pain over the anterior and lateral aspects of the 
ankle.  He reported that he worked for the United States Postal 
Service (USPS).  The Veteran denied any other effects of this 
condition on his usual occupation or daily activities, and 
described no additional limitations following repetitive use or 
during flare-ups.  Upon physical examination, there was 
dorsiflexion to 20 degrees and plantar flexion to 30 degrees.  
Mild effusion was noted.  There was tenderness along the 
anterolateral and anterior aspects of the ankle.  There was 
moderate instability on anterior drawer both in plantar flexion 
and in neutral.  X-rays showed diffuse moderate degenerative 
changes with osteophytic formations.  The impression was left 
ankle injury with moderate arthritis.

Upon VA examination in April 2007, the Veteran complained of 
weakness and reported that his left ankle "constantly gives 
out."  He used supportive braces and wraps for support, but 
denied current use of braces or splints.  He reported daily pain 
only when standing or walking for more than three hours without 
rest.  His duties as a mail carrier include 12 hour shifts, five 
to six days a week.  The pain subsided with non-weightbearance 
and rest.  The Veteran took Vicodin daily for pain, which he 
rated 5/10.  Upon physical examination, there was no 
proliferation but 2 + pitting edema was noted.  There was full 
range of motion from the neutral position.  The Veteran was able 
to dorsiflex to 20 degrees and plantar flex to 45 degrees.  He 
could also varus and valgus angulate without difficulty.  
Repetitive motion produced weakness and fatigability but no pain.  
There was no lack of endurance on repetitive motion on 
dorsiflexion, plantar flexion, as well as varus or valgus.  There 
was no inflammation, palpable tenderness, warmth, or erythema.  
X-rays revealed mild degenerative changes with spurring distal 
tibia.  The diagnosis was traumatic arthritis of the left ankle.

VA treatment records show that the Veteran was treated for left 
ankle pain in December 2007 and May 2009.  No physical 
examination was conducted.

The evidence is against the assignment of a disability rating in 
excess of 10 percent for the Veteran's left ankle arthritis.  
There is X-ray evidence of arthritis.  He had complaints of pain 
on motion.  The April 2004 VA examination revealed dorsiflexion 
to 20 degrees and plantar flexion to 30 degrees.  The April 2007 
VA examination revealed a normal range of motion of dorsiflexion 
to 20 degrees, plantar flexion to 45 degrees.  

The Veteran manifests arthritis with moderate limitation of 
motion of the ankle. There was no evidence of ankylosis or marked 
limitation of motion.

Consideration has been given to whether a higher rating is 
warranted for the service-connected right ankle disability on the 
basis of functional impairment and pain.  38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. at 204-06.  The 
Veteran has complaints of pain and instability in the knees.  The 
March 2004 examiner stated that there was moderate instability on 
anterior drawer both in plantar flexion and in neutral.  The 
April 2007 examiner stated that there was weakness and 
fatigability following repetitive activity.  This functional 
impairment, however, is considered by the 10 percent rating 
assigned under Diagnostic Code 5271.  Generally, the degrees of 
disability specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  38 C.F.R. § 4.1.

The level of impairment in the left ankle has been relatively 
stable throughout the appeals period, and has never been worse 
than what is warranted for the 10 percent rating.  Therefore, the 
application of staged ratings (i.e., different percentage ratings 
for different periods of time) is inapplicable.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Consideration must be given to the other diagnostic criteria 
related to the ankles to determine whether increased ratings, or 
additional separate compensable ratings, are warranted.  However, 
there is no evidence of ankylosis of the ankle or subastragalar 
or tarsal joints (Diagnostic Codes 5270 and 5272), malunion of 
the os calcis or astragalus (Diagnostic Code 5273), or that the 
Veteran has undergone an astragalectomy (Diagnostic Code 5274).

Consideration has also been given regarding whether the schedular 
evaluation is inadequate.  On remand, the Board directed the 
Appeals Management Center (AMC) to consider referral of the case 
for assignment of an extraschedular evaluation.  The AMC referred 
the matter to the Director of Compensation and Pension Services, 
and in a September 2010 administrative decision, the Director 
denied entitlement.  Extraschedular evaluations are assignable 
only where the evidence presents such an exceptional disability 
picture that the available schedular evaluations for the service 
connected disability at issue are inadequate.  38 C.F.R. 
§ 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).  The 
regulation provides that factors such as marked interference with 
employment or frequent periods of hospitalization are to be 
considered.

The Veteran has not required hospitalization for his left ankle 
disability; he has been treated, when required, solely on an 
outpatient basis.  Moreover, the evidence of record establishes 
that while there are some occupational tasks the Veteran has 
difficulty with, he has been able to maintain regular full-time 
employment as a letter carrier.  No exceptional or unusual 
disability picture is presented and assignment of an 
extraschedular evaluation is not warranted.

An inferred claim for a total disability rating based on 
individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. 
App. 447 (2009) also has been considered.  The Veteran reported 
in April 2007 that he worked as a letter carrier for the USPS on 
a full-time basis.  Therefore, any inferred TDIU claim is 
inapplicable in this case.

The preponderance of the evidence is against the claim; there is 
no doubt to be resolved; and an increased rating is not 
warranted.  Gilbert v. Derwinski, 1 Vet. App. at 57-58.


ORDER

An initial evaluation in excess of 10 percent for arthritis of 
the left ankle is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


